PER CURIAM.
This action was by Emil L. Knesnik for use and benefit of his Insurer Liberty Mutual Insurance Company, to recover for property damage and loss of use of Knes-nik’s automobile for a period resulting from an automobile accident. The action was filed against Berney D. Avchen and his insurer Government Employees Insurance Company, David L. Van Devander and his employer Dumar Corporation and the latter’s insurer The Travelers Indemnity Company. Certain evidence was presented of payment having been made to Knesnik by his insurer, as the basis for the subrogation claim by the latter.
Avchen was a customer at a restaurant where valet parking of his automobile was made by Van Devander. When the parked vehicle was being returned to Avchen by Van Devander it was involved in a collision with Knesnik’s automobile. On trial of the cause without a jury the court entered judgment in favor of the plaintiff against Van Devander, Dumar Corporation and the latter’s insurer, in the amount of $1,587.66 plus costs to be later taxed. Recovery was denied as to the defendants Avchen and his insurer, and judgment was entered in favor of those defendants.
This appeal was filed by the defendants against whom judgment was entered, Van Devander, Dumar Corporation and The Travelers Indemnity Company. The several contentions presented by the appellants have been considered in the light of the record, briefs and argument, and are found to be without merit, except appellants’ contention relating to the amount of the costs charged against them.
The successful defendants moved for and were granted judgment against the plaintiff for their costs in the amount of $104.60.
As basis for the cost judgment against the unsuccessful defendants, an affidavit was filed on behalf of the plaintiff listing *58costs in the aggregate amount of $257.64. In the separate cost judgment entered in favor of the plaintiff, against the unsuccessful defendants Van Devander and The Travelers Indemnity Company, the trial court included the amount of $104.60 which had been allowed as a cost judgment against the plaintiff in favor of the other defendants.
The appellant contends, and we agree, that the costs awarded to the successful defendants against the plaintiff could not properly be added to the costs claimed against the unsuccessful defendants and charged against them in a cost judgment. See 20 C.J.S. Costs § 113. Accordingly, the cost judgment entered in favor of the plaintiff against the unsuccessful defendants is hereby amended by reducing the amount thereof to $257.64.
As so amended the judgment is affirmed.